Citation Nr: 0319453	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected tinea versicolor, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected tinea pedis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.
 
A central office hearing before the undersigned was held in 
January 2003.  A transcript of that hearing has been 
associated with the claims folder.

The issue of entitlement to TDIU will be discussed in the 
remand portion of this decision.


FINDING OF FACT

In March 2001, the RO received correspondence from the 
veteran indicating that he was withdrawing his appeal seeking 
increased evaluations for service-connected tinea versicolor 
and tinea pedis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1994, the RO denied increased evaluations for the 
veteran's service-connected tinea versicolor and tinea pedis.  
The veteran subsequently perfected an appeal and in April 
1997, the Board remanded these claims for further 
development.  In March 2001, the RO received correspondence 
from the veteran indicating that he was withdrawing his 
appeal seeking increased evaluations for service-connected 
tinea versicolor and tinea pedis.  The veteran indicated that 
the only issue he wished to pursue was entitlement to TDIU.
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

The Board acknowledges that 38 C.F.R. § 20.204 was amended 
effective April 18, 2003.  See 68 Fed. Reg. 13235-13236 
(March 19, 2003) (to be codified at 38 C.F.R. § 20.204).  The 
amendment was intended to remove an unnecessary restriction 
on who may withdraw an appeal to the Board and to clarify 
appeal withdrawal procedures.  Id.  Although the regulation 
changed during the pendency of this appeal, the veteran's 
correspondence withdrawing his claims was prior to the 
effective date of the recent amendment.  The veteran has 
clearly indicated an intent to withdraw certain claims and a 
discussion regarding whether the former or revised criteria 
are more favorable is not required.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The appellant has withdrawn his appeal with regard to 
increased evaluations for service-connected tinea versicolor 
and tinea pedis and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal with regard to these issues 
and they are dismissed without prejudice.


ORDER

The appeal seeking increased evaluations for service-
connected tinea versicolor and tinea pedis is dismissed.


REMAND

The veteran contends that he is unemployable due to his 
service-connected PTSD.  The Board has reviewed the claims 
folder and has determined that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should request the veteran's 
medical records from the VA medical 
center (VAMC) in Washington, D.C. for any 
treatment related to his service-
connected PTSD and skin disabilities for 
the period from January 2002 to the 
present.  The following types of records 
should be obtained: Notes, Discharge 
Summaries, Consults, Medications, Lab 
Findings, Procedures, and Problem List 
and Confirmed Diagnoses.

3.  After obtaining any necessary 
authorization, the RO should request the 
veteran's complete medical records from 
Dr. A. Victor Khayat, 5454 Wisconsin 
Avenue, Chevy Chase, Maryland 20815, 
regarding any treatment for psychiatric 
disabilities.  Records obtained should be 
associated with the claims folder.

4.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD 
and for the purpose of ascertaining the 
impact of his service-connected 
disabilities on employability.  All 
symptoms should be reported in detail.  
The examiner should diagnose all current 
psychiatric disorders and discuss the 
extent of occupational and social 
impairment.  A current Global Assessment 
of Functioning (GAF) scale score should 
be provided.  

The examiner is specifically requested to 
provide an opinion as to whether the 
veteran's service-connected disabilities 
(PTSD, tinea versicolor, and tinea pedis) 
have rendered him unable to work or 
unemployable for VA compensation 
purposes.  To the extent possible, the 
examiner should distinguish the impact of 
the veteran's service-connected 
disabilities on employment from the 
impact of his nonservice-connected 
disabilities on employment.  If unable to 
distinguish, the examiner should so 
state.

The claims folder should be made 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	M.G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



